               Case 3:20-cv-05715-BJR Document 14 Filed 10/26/20 Page 1 of 3




 1                                                                 The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
      STEPHANIE HADLEY, an individual,
10
                                    Plaintiff,             NO. 3:20-cv-05715-BJR
11
      v.
12                                                        STIPULATION ORDER OF
      FOSTER FARMS LLC, a Washington limited              DISMISSAL OF
13    liability company; FOSTER POULTRY                   DEFENDANT FOSTER FARMS LLC
      FARMS DBA FOSTER POULTRY FARMS
14    INCORPORATED, a Washington corporation;
15                                  Defendants.
16
                                                 STIPULATION
17
            The parties to this action, by and through their undersigned counsel of record, hereby
18

19   stipulate to the dismissal of defendant Foster Farms LLC from this action. This stipulation is made

20   pursuant to Fed. R. Civ. P. 41(a)(1) and defendants Foster Farms LLC’s and Foster Poultry Farms

21   Incorporated’s representation that Foster Farms LLC was not plaintiff’s employer and is not a
22
     necessary party to this action. This stipulation does not affect plaintiff’s claims with respect to
23
     defendant Foster Poultry Farms Incorporated.
24

25   //
26




                                                      1
             Case 3:20-cv-05715-BJR Document 14 Filed 10/26/20 Page 2 of 3




 1         SO STIPULATED.

 2
     DATED this 26th day of October 2020.
 3

 4
     By: s/Aubrie D. Hicks                      By: s/Helen M. McFarland
 5
     Aubrie D. Hicks, WSBA No. 46446            Helen M. McFarland, WSBA No. 51012
 6   DOBSON HICKS, PLLC                         Amanda J. Hailey, WSBA No. 51166
 7   2150 N. 107th Street,                      SEYFARTH SHAW PLLC
     Ste. 440 Seattle, WA 98133                 999 Third Avenue, Ste. 4700
 8   P: 206-492-5183                            Seattle, WA 98104
     F: 206-691-8709                            P: 206-946-4910
 9   E: aubrie@dobsonhicks.com                  E: hmcfarland@seyfarth.com
     Attorney for Plaintiff                     E: ahailey@seyfarth.com
10                                              Attorneys for Defendant
11   By: s/Conrad Reynoldson

12   Conrad Reynoldson, WSBA No. 48187
     WASHINGTON CIVIL & DISABILITY
13   ADVOCATE
     4115 Roosevelt Way NE, Suite B
14   Seattle, WA 98105
15   P: 206-428-3558
     E: Conrad@wacda.com
16   Attorney for Plaintiff

17

18

19

20

21

22

23

24

25

26




                                            2
           Case 3:20-cv-05715-BJR Document 14 Filed 10/26/20 Page 3 of 3




 1                                        ORDER

 2       PURSUANT TO THE FOREGOING STIPULATION OF THE PARTIES, IT IS SO
 3
     ORDERED.
 4
         DATED this 26th day of October 2020.
 5

 6

 7                                                  A
                                                    Barbara Jacobs Rothstein
 8                                                  U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                3
